Hepburn, J.
was of opinion that the deed from Thomas Preston to John Norris conveyed the title in the whole tract of land called kverly Hill to the said Norris.
The defendant excepted. Verdict for the defendant; and unon return of the Postea, the Pkovinciíe Court rendered judgment on the verdict, for the defendant.
Mr. Jenings, in Ms argument in the case of Helms vs. Howard, (2 Harris and MTIenry. 74,J observed, «a case was cited to have been determined in the provincial court between Norris and Police, about 14 years ago, where an ejectment was brought for land which had both courses and distances, and bounds. The conveyance contained courses and distances, but not the bounds, and it was held that the party was not confined to the courses and distances.”